Title: To James Madison from the Officers of the Eighth Military District, [ca. 31 January 1816]
From: 
To: Madison, James


                    
                        [ca. 31 January 1816]
                    
                    The Memorial of the Officers of the Army of the U. States in the 8th Military Department Stationed at New Orleans.
                    Humbly Sheweth
                    That on the reduction of the army on the conclusion of the late War, a General order was issued from the Adjt & Inspector Generals office dated the 17th Day of May 1815 for the arrangement of the army to be retained on the peace establishment which your memorialists considered as the basis of the contract between the Goverment and the officers who were retained in service. That by the 2d. clause of that order it was declared that the “supernumary officers might be called on to fill vacancies should any of the officers […] their as-[…] the case provided for of vacancies occasioned by the refusal of those officers first named to accept, promotion would proceed in its regular course, and that your memorialists would not be subject to the mortification of seeing officers who had returned to private life selected to fill the vacancies that might afterwards occur to their prejudice.
                    Your memorialists therefore most respectfully state that the[y] have seen with inexpressible chagrin a system adopted which seems to destroy the hopes they had formed of rising in their profession and which they humbly conceive is calculated to damp that laudable ambition which is the first incentive to military glory, the ambition of rising into notice by faithful service and acquiring with increased rank the power of more efficiently serving their country. They allude to the appointments which have been made to fill the
                 